Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 1 of 17      PageID #: 227




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

  MAUI VACATION RENTAL                      CIVIL NO. 20-00307 JAO-RT
  ASSOCIATION, INC., a Hawaii
  corporation; WILLIAM GOULD;               ORDER GRANTING IN PART AND
  DEBORAH VON TEMPSKY,                      DENYING IN PART
  SUCCESSOR TRUSTEE OF HELEN                DEFENDANTS’ MOTION TO
  VON TEMPSKY TRUST; THE                    DISMISS COMPLAINT FOR
  MOTHER OCEAN LLC AND                      DECLARATORY AND
  WILLARD GARY DEARDORFF AND                INJUNCTIVE RELIEF AND
  JOAN DEARDORFF; MANAHALE                  STAYING ACTION
  ESTATE LLC AND JAMES C.
  WAYNE,

                    Plaintiffs,
        vs.

  MAUI COUNTY PLANNING
  DEPARTMENT; COUNTY OF MAUI;
  MAYOR MICHAEL VICTORINO,
  successor in interest; MICHELE
  MCLEAN, in her official capacity as
  Director of the Maui County Planning
  Department; DOES 1–20; JANE DOES
  1–20; DOE PARTNERSHIPS 1–20;
  DOE CORPORATIONS 1–20; DOE
  ENTITIES 1–20 and DOE
  GOVERNMENTAL UNITS 1–20

                    Defendants.


  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
    MOTION TO DISMISS COMPLAINT FOR DECLARATORY AND
          INJUNCTIVE RELIEF AND STAYING ACTION

       In this action, Plaintiffs Maui Vacation Rental Association, Inc. (“MVRA”);

  William Gould; Deborah Von Tempsky, Successor Trustee of Helen Von Tempsky
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 2 of 17         PageID #: 228




  Trust; The Mother Ocean LLC; Willard Gary Deardorff; Joan Deardorff; Manahale

  Estate LLC; and James C. Wayne (collectively, “Plaintiffs”) present multiple

  challenges to the legality of Maui County Ordinance No. 5059, which capped the

  number of permits available for Short-Term Rental Homes on the island of

  Molokaʻi at zero. Defendants Maui County Planning Department (the “Planning

  Department”); County of Maui (the “County”); Michael Victorino, in his official

  capacity as the County Mayor and successor in interest to Mayor Alan Arakawa;

  and Michele McLean, in her official capacity as Director of the Planning

  Department (the “Director”) (collectively, “Defendants”) filed a motion requesting

  the Court to abstain and stay the action under Railroad Commission v. Pullman

  Co., 312 U.S. 496 (1941), or, in the alternative, dismiss Counts I–IV, VI–IX, XI–

  XII, and XVI of Plaintiffs’ Complaint. For the reasons discussed below, the Court

  GRANTS IN PART AND DENIES IN PART Defendants’ motion, ABSTAINS

  pursuant to Pullman, and STAYS this action.

  I.    BACKGROUND

        A.    Facts1

        MVRA includes as members various vacation rental owners and managers

  and has the stated purpose of “promot[ing] the fact that Vacation Rentals play an



  1
    These facts are based on the allegations in the Complaint, ECF No. 1, which are
  taken as true when reviewing Defendants’ motion to dismiss.
                                           2
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 3 of 17          PageID #: 229




  important role in [Maui County’s] healthy economy and diversified tourism.” ECF

  No. 1 ¶ 9. Each of the remaining Plaintiffs hold short-term rental permits for real

  property they own on the island of Molokaʻi.2 Id. ¶¶ 10–16.

        In 2012, the County enacted Ordinance 3941, which created a new category

  of permitted uses of real property called Short-Term Rental Homes (“STRHs”) and

  set out various conditions and procedures that govern the issuance of permits for

  STRHs. Id. ¶ 21; ECF No. 1-1. Under Ordinance 3941, all owners of real property

  in the County who lease their homes for less than an initial term of 180 days are

  required to obtain a permit to do so, subject to certain exceptions. ECF No. 1 ¶ 25.

  Ordinance 3941 included both a comprehensive permitting scheme and various

  performance-based standards designed to mitigate the effects of STRHs on

  neighboring properties. Id. ¶ 28.

        Between 2016 and 2019, the County and the Planning Department imposed

  a series of ordinances and administrative rules outlining the requirements for

  STRH permits and the County’s enforcement mechanism for noncompliance

  relating to STRHs. Id. ¶ 31. According to Plaintiffs, the Planning Department and

  the Director have acted inconsistently and unpredictably when deciding whether to




  2
     The island of Molokaʻi is part of the County of Maui, which also includes the
  islands of Maui, Lānaʻi, Kahoʻolawe, and Molokini.
                                           3
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 4 of 17        PageID #: 230




  grant STRH permits, giving significant weight to whether the applicants’ neighbors

  oppose the issuance of the permits. Id. ¶ 35.

        In March 2020, the County adopted Ordinance 5059, which capped the

  number of STRH permits that the County may issue for Molokaʻi at zero and

  precluded the renewal of existing STRH permits, stating that such permits shall

  remain valid through December 2020. ECF No. 1-2 at 5–6. Plaintiffs allege that

  Ordinance 5059 “has the effect of shutting down all STRH[]s on Molokai as of

  December 31, 2020, even if there are valid permits that go beyond December

  2020.”3 ECF No. 1 ¶ 45.

        B.     Procedural History

        Plaintiffs commenced this action on July 10, 2020, asserting the following

  claims against each of the Defendants: Count I – Declaratory Relief Pursuant to 28

  U.S.C. § 2201; Count II – Violation of the United States Constitution: Due


  3
    It is unclear from the Complaint which, if any, of the Plaintiffs had STRH
  permits that would have remained effective after December 31, 2020. It is not
  clear from the face of Ordinances 3941 and 5059 whether the latter prematurely
  terminated any STRH permits. STRH permits are granted for an initial length of
  one year, with the possibility of a two-year extension if the Planning Department
  does not receive complaints. ECF No. 1-1 at 25. On Molokaʻi, permits could have
  been renewed prior to the adoption of Ordinance 5059, but only for an additional
  year for each renewal period. Id. And Ordinance 5059 states, “Existing permits
  for Short-Term Rental Homes in the Moloka‘i Island Community Plan area will
  remain valid through December 2020 and are not eligible for renewal[.]” ECF No.
  1-2 at 6. At the hearing, Defendants’ counsel represented that each of the STRH
  permits held by Plaintiffs in this matter are scheduled to expire on or before
  December 31, 2020. Plaintiffs’ counsel did not disagree with this representation.
                                           4
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 5 of 17            PageID #: 231




  Process; Count III – Hawaii Constitution Violation: Due Process; Count IV – U.S.

  Constitution Violation: Equal Protection; Count V – Unconstitutional Taking;

  Count VI – Violation of HRS § 46-4; Count VII – Deprivation of the Right to

  Honest Services 18 U.S.C. § 1346; Count VIII – Violation of Hawaii

  Administrative Procedures Act; Count IX – Equitable Estoppel/Vested Rights;

  Count X – Prima Facie Tort; Count XI – HRS chapter 480—Unfair Competition

  by Promoting Hotel Interests over Competing STRH Interests; Count XII –

  Violating the Right to Interstate Travel and the Privileges and Immunities Clause

  of the U.S. Constitution, art. IV, § 2, cl. 1 by Discriminating against Out-of-State

  Residents Owning Land in Hawaii; Count XIII – Violating the Contracts Clause of

  the United States and Hawaii Constitutions; Count XIV – Violation of 28 U.S.C. §

  1983;4 Count XV – Estoppel/Detrimental Reliance; Count XVI – Unjust

  Enrichment; and Count XVII – Prima Facie Tort/Violation of the Restatement

  (Second) of Torts § 871. Plaintiffs pray for declaratory relief; injunctive relief

  prohibiting the enforcement of Ordinance 5059 in its entirety, or, in the alternative,

  as against Plaintiffs and those similarly situated; for an award of attorneys’ fees




  4
    Title 28 of the United States Code governs the judiciary and judicial procedure
  and does not have a section 1983. The Court assumes that Plaintiffs intended to
  bring a claim under 42 U.S.C. § 1983, particularly inasmuch as they allege under
  this Count that the “actions of the Defendants have violated the Plaintiffs’ Civil
  Rights.” ECF No. 1 ¶ 115.
                                            5
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 6 of 17           PageID #: 232




  and costs; for appropriate equitable relief under 42 U.S.C § 1983; and for general,

  special, and treble damages. ECF No. 1 at 33.

        Defendants filed the instant motion on August 20, 2020. ECF No. 18.

  Defendants request that the Court abstain and stay the action under Pullman. Id.

  In the alternative, Defendants seek dismissal of Counts I–IV, VI–IX, XI–XII, and

  XVI for failure to state a claim upon which relief can be granted under Federal

  Rule of Civil Procedure (“FRCP”) 12(b)(6). Id.

        On August 24, 2020, the Court issued an Entering Order directing Plaintiffs

  to file a response explaining why the Court should not apply the same Pullman

  analysis that it applied in Tran v. Department of Planning for the County of Maui,

  Civil No. 19-00654 JAO-RT, 2020 WL 3146584 (D. Haw. June 12, 2020). ECF

  No. 19. On August 31, 2020, Plaintiffs responded that Tran is distinguishable

  because it dealt with the application of state and county land use law to a particular

  property, while this case involves a “general, facial review of . . . Ordinance

  5059.”5 ECF No. 20 at 3.




  5
    The Court’s entering order stated that Plaintiffs’ response shall not exceed three
  pages. ECF No. 19. While Plaintiffs’ response was indeed three pages, it appears
  to have been written in twelve-point font with 1.5 spacing in violation of Local
  Rules 10.2(a)(2) and (4). See ECF No. 20. The Court expects that Plaintiffs and
  their counsel will comply with the Local Rules in any future filings they may
  present to the Court.
                                            6
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 7 of 17               PageID #: 233




  II.    LEGAL STANDARD

         FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

  upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

  motion to dismiss, “the court accepts the facts alleged in the complaint as true,”

  and “[d]ismissal can be based on the lack of a cognizable legal theory or the

  absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

  Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

  Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original). However,

  conclusory allegations of law, unwarranted deductions of fact, and unreasonable

  inferences are insufficient to defeat a motion to dismiss. See Sprewell v. Golden

  State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the

  Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

  (9th Cir. 2000) (citation omitted). Furthermore, the court need not accept as true

  allegations that contradict matters properly subject to judicial notice. See Sprewell,

  266 F.3d at 988.

         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009)

  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility

  exists “when the plaintiff pleads factual content that allows the court to draw the


                                              7
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 8 of 17             PageID #: 234




  reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. (citing Twombly, 550 U.S. at 556). The tenet that the court must

  accept as true all of the allegations contained in the complaint does not apply to

  legal conclusions. See id. As such, “[t]hreadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements, do not

  suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts

  do not permit the court to infer more than the mere possibility of misconduct, the

  complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

  relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in original). If

  dismissal is ordered, the plaintiff should be granted leave to amend unless it is

  clear that the claims could not be saved by amendment. See Swartz v. KPMG LLP,

  476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

  III.   DISCUSSION

         Central to the lawsuit is Plaintiffs’ claim that the Hawai‘i Zoning Enabling

  Act, Hawai‘i Revised Statutes (“HRS”) § 46-4 protects nonconforming uses of

  property, and thus allows Plaintiffs to continue using their properties as STRHs

  because they obtained permits pursuant to Ordinance 3941. Plaintiffs allege that

  “Ordinance 5059 violates [HRS] § 46-4, which prohibits an amendment of a

  zoning law to prohibit a lawful pre-existing use, and it violates the Hawaii and

  United States Constitutional protections for non-conforming uses and vested


                                             8
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 9 of 17             PageID #: 235




  rights.” ECF No. 1 ¶ 51. Whether Plaintiffs’ STRHs constitute a nonconforming

  use under Hawai‘i and the County’s land use laws is therefore a critical question.

        In light of Plaintiffs’ state law challenges to Ordinance 5059, Defendants

  moved the Court to abstain from exercising jurisdiction under Pullman pending a

  state court’s adjudication of those challenges. ECF No. 18-1 at 15–17. The

  Pullman abstention doctrine authorizes district courts to postpone “the exercise of

  federal jurisdiction when a ‘federal constitutional issue … might be mooted or

  presented in a different posture by a state court determination of pertinent state

  law.’” C-Y Dev. Co. v. City of Redlands, 703 F.2d 375, 377 (9th Cir. 1983)

  (quoting County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 189 (1959)).

  “And it is not even necessary that the state adjudication ‘obviate the need to decide

  all the federal constitutional questions’ as long as it will ‘reduce the contours’ of

  the litigation.” Smelt v. County of Orange, 447 F.3d 673, 679 (9th Cir. 2006)

  (quoting id. at 380). Moreover, “Pullman abstention applies whether or not a state

  proceeding is pending.” Gilbertson v. Albright, 381 F.3d 965, 970 n.6 (9th Cir.

  2004).

        Pullman abstention is appropriate where:

               (1) the case touches on a sensitive area of social policy upon
               which the federal courts ought not enter unless no alternative to
               its adjudication is open, (2) constitutional adjudication plainly
               can be avoided if a definite ruling on the state issue would
               terminate the controversy, and (3) the proper resolution of the
               possible determinative issue of state law is uncertain.
                                             9
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 10 of 17           PageID #: 236




  Courthouse News Serv. v. Planet, 750 F.3d 776, 783–84 (9th Cir. 2014) (citation

  omitted); see Smelt, 446 F.3d at 679 (citation omitted). The Court lacks discretion

  to abstain when the foregoing requirements are not met. See Courtney v. Goltz,

  736 F.3d 1152, 1163 (9th Cir. 2013) (citation omitted).

        A.     Sensitive Area of Social Policy

        The crux of this case is a challenge to a municipal ordinance that

  substantially limits a certain use of real property—STRHs—in a geographically

  distinct portion of a county.6 The Ninth Circuit has long “held that land-use

  planning questions ‘touch a sensitive area of social policy’ into which the federal

  courts should not lightly intrude.” Columbia Basin Apartment Ass’n v. City of

  Pasco, 268 F.3d 791, 802 (9th Cir. 2001) (internal quotation marks and citations

  omitted); see also San Remo Hotel v. City & County of San Francisco, 145 F.3d

  1095, 1105 (9th Cir. 1998); Sinclair Oil Corp. v. County of Santa Barbara, 96 F.3d

  401, 409 (9th Cir. 1996); Pearl Inv. Co. v. City & County of San Francisco, 774

  F.2d 1460, 1463–64 (9th Cir. 1985); Bank of Am. Nat’l Tr. & Sav. Ass’n v.

  Summerland Cty. Water Dist., 767 F.2d 544, 546 (9th Cir. 1985); Kollsman v. City


  6
    Plaintiffs allege, “Molokai has become the first island in Hawaii where new
  short-term vacation rentals of single-family homes have been banned by placing a
  zero cap on short-term rentals of single-family homes on Molokai and existing
  ones are being forced out by the end of this year.” ECF No. 1 ¶ 1. At the hearing,
  however, Defendants’ counsel clarified that Ordinance 5059 only capped STRHs
  in certain zoning classifications, and still allowed for short-term rentals in areas
  zoned for resort and hotel use.
                                           10
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 11 of 17            PageID #: 237




  of Los Angeles, 737 F.2d 830, 833 (9th Cir. 1984); Santa Fe Land Improvement

  Co. v. City of Chula Vista, 596 F.2d 838, 839–40 (9th Cir. 1979); Sederquist v.

  City of Tiburon, 590 F.2d 278, 281 (9th Cir. 1978); Rancho Palos Verdes Corp. v.

  City of Laguna Beach, 547 F.2d 1092, 1094–95 (9th Cir. 1976). Because “the

  short-term rental issue has been and continues to be a hot-button topic and a

  sensitive issue of social policy throughout the State,” the first factor is met. Tran,

  2020 WL 3146584 at *9 (citation omitted); cf. Kendrick v. Planning Dep’t, Civ.

  No. 19-00024 HG-KJM, 2020 WL 736245, at *7 (D. Haw. Feb. 13, 2020)

  (invoking Burford abstention and finding that “[p]olicies governing residential

  vacation rentals are subject of significant local interest and important public

  policy”).

        B.     Avoidance of Federal Constitutional Adjudication

        The second factor requires “[a] state law question that has the potential of at

  least altering the nature of the federal constitutional questions.” C-Y Dev. Co., 703

  F.2d at 378. “For Pullman purposes ... it is sufficient if the state law issues might

  ‘narrow’ the federal constitutional questions.” Sinclair Oil Corp., 96 F.3d at 409

  (citation omitted). Courts have consistently found this requirement satisfied in

  land use cases “where a favorable decision on a state law claim would provide

  plaintiff with some or all of the relief he seeks.” VH Prop. Corp. v. City of Rancho

  Palos Verdes, 622 F. Supp. 2d 958, 963 (C.D. Cal. 2009).


                                            11
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 12 of 17             PageID #: 238




        Central to Plaintiffs’ claims is their assertion that they are entitled to

  continue operating STRHs because their existing permits make such use a

  nonconforming use and a vested right. In Count VI, Plaintiffs allege that the

  “adoption of Ordinance 5059 has resulted in the prohibition of the use of property

  where such use was previously lawfully established, in violation of [HRS] § 46-4.”

  ECF No. 1 ¶ 87. If Plaintiffs prevail on Count VI, Ordinance 5059 may be void (at

  least as applied to Plaintiffs), which would provide Plaintiffs with at least some of

  the relief they are seeking, and would, at a minimum, narrow the federal

  constitutional questions. And at the hearing, Plaintiffs’ counsel acknowledged that

  Plaintiffs’ constitutional claims would likely be moot if Plaintiffs were to prevail

  on Count VI. The Court is therefore unpersuaded by Plaintiffs’ contention that

  “the state law in question is not likely to obviate the need for adjudication of the

  constitutional question.”7 ECF No. 20 at 2. The second Pullman factor is



  7
    Perhaps recognizing the flaw in their argument that this case does not involve
  state law issues that would obviate the need for adjudication of the constitutional
  question, Plaintiffs argue in their opposition that Defendants “failed to follow HRS
  Section 46-4 and did not act within the framework of a long-range, comprehensive
  general plan.” ECF No. 24 at 24. Plaintiffs’ discussion of Count VI makes no
  reference to their allegation in the Complaint that Ordinance 5059 violates HRS §
  46-4 because it prohibits the use of property where such use was previously lawful.
  Plaintiffs cannot transform the substance of their Complaint by departing from the
  very clear claims asserted in the Complaint. See Fabbrini v. City of Dunsmuir, 544
  F. Supp. 2d 1044, 1050 (E.D. Cal. 2008) (“‘[I]t is axiomatic that the complaint
  may not be amended by the briefs in opposition to a motion to dismiss.’” (citation
  omitted)).
                                            12
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 13 of 17              PageID #: 239




  therefore satisfied as there is a possibility that resolution of certain state law

  questions would reduce if not eliminate the need to resolve federal constitutional

  questions.

        C.     Uncertainty of Determinative State Law Issues

        The third Pullman factor can be satisfied in land use cases with “only a

  minimal showing of uncertainty” because “land use claims are local in nature and

  involve the interpretation of various state and local land use laws[.]” Patel v. City

  of Los Angeles, 455 F. App’x 743, 744–45 (9th Cir. 2011) (citing Sinclair Oil, 96

  F.3d at 409–10; Pearl Inv. Co., 774 F.2d at 1465). “Uncertainty for purposes

  of Pullman abstention means that a federal court cannot predict with any

  confidence how the state’s highest court would decide an issue of state law.” Pearl

  Inv. Co., 774 F.2d at 1465 (citation omitted). Resolution of state law issues “might

  be uncertain because the particular statute is ambiguous, or because the precedents

  conflict, or because the question is novel and of sufficient importance that it ought

  to be addressed first by a state court.” Id.

        Here, the Court cannot predict with any confidence how Hawaii’s highest

  court would decide Plaintiffs’ state law challenges to Ordinance 5059. See, e.g.,

  Richardson v. Koshiba, 693 F.2d 911, 917 (9th Cir. 1982) (finding “no substantial

  indication of how Hawaii’s courts would treat [the plaintiff’s] state law claims”).

  Indeed, the applicable land use regulatory scheme is complicated, and the state law


                                             13
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 14 of 17            PageID #: 240




  issues are novel and sufficiently important such that they should be addressed by

  the state courts first. For these reasons, the Court finds that the third requirement is

  met.

         Because the three requirements are satisfied, the Court finds it appropriate to

  abstain under Pullman. “A district court abstaining under Pullman must dismiss

  the state law claim and stay its proceedings on the constitutional question until a

  state court has resolved the state issue.” Cedar Shake & Shingle Bureau v. City of

  Los Angeles, 997 F.2d 620, 622 (9th Cir. 1993); see Courtney v. Goltz, 736 F.3d

  1152, 1164 (9th Cir. 2013) (holding that “the district court should have retained

  jurisdiction over the case pending resolution of the state law issues, rather than

  dismissing the case without prejudice”); Fireman’s Fund Ins. Co. v. City of Lodi,

  302 F.3d 928, 940 (9th Cir. 2002) (“If a court invokes Pullman abstention, it

  should stay the federal constitutional question ‘until the matter has been sent to

  state court for a determination of the uncertain state law issue.’” (citation and

  footnote omitted)); Columbia Basin, 268 F.3d at 802 (“If we abstain

  ‘under Pullman, retention of jurisdiction, and not dismissal of the action, is the

  proper course.’” (quoting Santa Fe Land Improvement Co, 596 F.2d at 841)).




                                            14
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 15 of 17            PageID #: 241




        The Court therefore dismisses the state law claims (Counts III, the portion of

  Count V brought under the Hawai‘i Constitution,8 VI, VIII through XI, the portion

  of Count XIII brought under the Hawai‘i Constitution, XV, XVI, and XVII), and

  stays the remaining federal claims (Counts II, IV, the portion of Count V brought

  under the United States Constitution, VII, XII, the portion of Count XIII brought

  under the United States Constitution, and XIV).9 Plaintiff may refile the state law

  claims in circuit court. See San Remo Hotel, 145 F.3d at 1104 (“Once Pullman

  abstention is invoked by the federal court, the federal plaintiff must then seek a

  definitive ruling in the state courts on the state law questions before returning to

  the federal forum.” (citing Pullman, 312 U.S. at 501–02; Rancho Palos Verdes

  Corp., 547 F.2d at 1096)). The dismissal of the state law claims does not


  8
    The Complaint is silent as to whether Plaintiffs brought their takings claim
  (Count V) under the United States or Hawai‘i Constitution, or both. For purposes
  of Defendants’ motion, the Court assumes that Plaintiffs brought the claim under
  both constitutions as the claim could arise under both Hawai‘i and federal law. See
  Bridge Aina Leʻa, LLC v. Hawaiʻi Land Use Comm’n, 950 F.3d 610, 625 n.5 (9th
  Cir. 2020) (“The Hawai‘i Supreme Court has endorsed federal regulatory takings
  jurisprudence in determining whether government action is a taking in violation of
  the Hawaii Constitution.” (citing Leone v. County of Maui, 141 Hawai‘i 68, 81–82,
  404 P.3d 1257, 1270–71 (2017))), petition for cert. filed (U.S. July 22, 2020) (No.
  20-54).
  9
     While the Court has not adjudicated the merits of any of Plaintiffs’ claims, Count
  I is for declaratory relief pursuant to 28 U.S.C. § 2201, which is a remedy, not a
  standalone cause of action, and should therefore be dismissed. See County of
  Santa Clara v. Trump, 267 F. Supp. 3d 1201, 1215–16 (N.D. Cal. 2017) (“The
  government correctly notes that the Declaratory Judgment Act creates a remedy for
  litigants but is not an independent cause of action.” (citation omitted)).
                                            15
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 16 of 17         PageID #: 242




  constitute a determination on the merits on any of the grounds advanced in the

  instant motion.

  IV.   CONCLUSION

        For the reasons set forth above, Defendants’ Motion is GRANTED IN

  PART AND DENIED IN PART. Count I is DISMISSED WITH PREJUDICE.

  Plaintiff’s state law claims (Counts III, the portion of Count V brought under the

  Hawai‘i Constitution, VI, VIII through XI, the portion of Count XIII brought under

  the Hawai‘i Constitution, and XV through XVII) are DISMISSED for resolution in

  state court. The balance of the Motion is DENIED. This case—comprised of the

  remaining federal claims (Counts II, IV, the portion of Count V brought under the

  United States Constitution, VII, XII, the portion of Count XIII brought under the

  United States Constitution, and XIV)—is STAYED until the state court’s

  determination of whether Ordinance 5059 was adopted in violation of HRS § 46-4.

  All pending deadlines are terminated.

        //

        //

        //

        //

        //

        //


                                           16
Case 1:20-cv-00307-JAO-RT Document 28 Filed 11/20/20 Page 17 of 17          PageID #: 243




        Plaintiff may return to this forum after the state law question is answered.

  The parties are to submit a joint status report every six months, beginning on June

  1, 2021. The parties shall file a notice within seven days of the conclusion of the

  state court proceedings, attaching any relevant decision(s) and indicating whether

  the instant proceedings should recommence.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, November 20, 2020.




  Civil No. 20-00397-JAO-RT, Maui Vacation Rentals Association, Inc., et al. v.
  Maui County Planning Department, et al.; ORDER GRANTING IN PART AND
  DENYING IN PART DEFENDANTS’ MOTION TO DISMISS COMPLAINT
  FOR DECLARATORY AND INJUNCTIVE RELIEF AND STAYING ACTION


                                           17
